Citation Nr: 1042936	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to May 1959, and 
from December 1969 to July 1970.  From August 1949 to September 
1950, the Veteran served in the National Guard.  He performed 
active duty for training with the National Guard in June 1950.  

This case was previously before the Board in May 2007 when it was 
remanded to the agency of original jurisdiction (AOJ) for 
additional development.  The case has been returned to the Board 
for further appellate review.  

An August 1970 rating decision denied service connection for 
schizophrenia, finding that a psychosis had existed prior to 
service entrance.  In correspondence received in August 2010, the 
Veteran asserted that a preexisting psychiatric disability was 
aggravated during service.  This issue is referred to the AOJ for 
the appropriate action.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

In connection with his appeal, the Veteran testified before the 
undersigned in Washington, D.C., via videoconference in March 
2007.  A transcript of the hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

The Board notes that following the issuance of the August 2010 
supplemental statement of the case, and while the Veteran 
submitted a waiver of AOJ consideration of any additional 
evidence submitted thereafter, in September 2010, the Veteran 
submitted VA Forms 21-4142 in which relevant private treatment is 
identified.  The AOJ should attempt to obtain the identified 
private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should attempt to obtain the 
private treatment records identified in the 
VA Forms 21-4142, received in September 2010.  
All efforts in this regard should be 
documented in the claims file and all records 
obtained should be associated with the claims 
file.  If any identified records cannot be 
obtained, the Veteran and his representative 
must be informed of those records that could 
not be located and of the efforts to obtain 
them.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


